Citation Nr: 1529610	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with degenerative changes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to November 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  It also granted service connection for radiculopathy, right lower extremity, as secondary to lumbar strain with degenerative changes.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's lumbar strain with degenerative changes results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.

2.  The Veteran has mild radiculopathy of the left lower extremity related to his service-connected lumbar strain with degenerative changes.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an August 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, private medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in September 2012, November 2014 and March 2015.  Although only the March 2015 VA examination report states that the examiner reviewed the Veteran's record (the claims file and VBMS), the evaluations were to assess the current level of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's spine disability is evaluated as degenerative arthritis of the spine under Diagnostic Code 5242.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated as intervertebral disc syndrome (Diagnostic Code 5243) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).

Under the General Rating Formula, the identified ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  The Veteran is currently service-connected for right leg radiculopathy, secondary to lumbar strain with degenerative changes.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Incapacitating Episodes Formula provides that a 20 percent disability rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

Note (1) to the Incapacitating Episodes Formula provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician (italics added). 

Note (2) to the Incapacitating Episodes Formula provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Diagnostic Code 5243. 

The Veteran generally asserts that he is entitled to a higher evaluation for his lumbar spine disability.  He asserts that it results in severe pain, that necessitates private epidural shots.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an increased evaluation for lumbar strain with degenerative changes.  The evidence does support a separate evaluation for radiculopathy of the left lower extremity.  

VA and private treatment records dated during appeal period reflect treatment and complaints of pain.  

The September 2012 VA examination report provides that the Veteran worked as a US Postal worker and was currently retired.  The report is negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., limited to 60 degrees or less).  The Veteran's forward flexion was to 80 degrees with pain at 80 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Veteran had no additional limitation in range of motion following repetitive-use testing.  He did have less movement than normal, pain on movement and disturbance of locomotion.  The examination found that muscle spasm was not present.  The Veteran had no radiculopathy of the left lower extremity.  He reported some urinary retention during flare-ups of back pain.  These findings do not warrant a higher evaluation under the General Rating Formula.

The November 2014 VA examination report is negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., limited to 60 degrees or less).  The Veteran's forward flexion was to 75 degrees with pain at 75 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Veteran had no additional limitation in range of motion following repetitive-use testing.  He did have less movement than normal and pain on movement.  The examination found that paraspinous muscle spasm was present.  However, the Veteran had no spasm or guarding that resulted in abnormal gait or spinal contour.  The Veteran had no radiculopathy of the left lower extremity.  The Veteran had no other neurological abnormalities.  He had intervertebral disc syndrome but had not had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The Veteran's condition impacted his ability to work by limiting heavy labor and sweeping.  The examiner said it would be speculative to provide accurate ranges of motion during or after repetitive use over time since there was no flare-up at the time of examination, and he could not provide this information based on a hypothetical situation.  These findings do not warrant a higher evaluation under the General Rating Formula.

The March 2015 VA examination report is negative for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., limited to 60 degrees or less).  The Veteran's forward flexion was to 75 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Pain, weakness, fatigability or incoordination would not limit functional ability during flare-ups or when the joint was used repeatedly over time.  The Veteran had no guarding or muscle spasms, and gait and spinal contour were normal.   The Veteran had mild radiculopathy on the left lower extremity.  The Veteran had no other neurological abnormalities or findings.  The Veteran did not have intervertebral disc syndrome.  The functional impact of the Veteran condition was that he could only perform light physical and sedentary tasks.  These findings do not warrant a higher evaluation under the General Rating Formula.

Although the Veteran was diagnosed with intervertebral disc syndrome by the 2014 VA examination, the 2012 and 2015 VA examinations did not provide such a diagnosis.  Moreover, none of the VA examinations found that the Veteran had experienced any incapacitating episodes.  Thus, a higher evaluation is not warranted under the Incapacitating Episodes Formula.

The record (specifically the March 2015 VA examination report) does show that the Veteran has mild radiculopathy of the left lower extremity. The Board finds that it is at least as likely as not that this radiculopathy is related to the Veteran's service-connected lumbar disability, as the VA examination reports, when taken as a whole, show that the Veteran has no other diagnosis of the spine.  Accordingly, the Veteran is entitled to a separate 10 percent evaluation for radiculopathy of the left lower extremity.

The Board is aware of the Veteran's credible complaints of back pain, made during the VA examinations and in correspondence to VA.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which lumbar spine disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 10 percent.  The VA examinations found that the Veteran had no additional limitation in range of motion following repetitive-use testing, and that pain, weakness, fatigability or incoordination would not limit his functional ability during flare-ups or when the joint was used repeatedly over time.  See Mitchell, supra.  

Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 10 percent evaluation now assigned.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's lumbar spine disability results in pain and limitation of motion.  The General Rating Formula provides ratings based on limitation of motion with or without pain.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period due to his service-connected disabilities.  The Veteran does not contend that he cannot work due to service-connected disability or disabilities.  The Board recognizes that the Veteran experiences some difficulty working due to his lumbar spine disability.  However, this difficulty is reflected in the disability rating that has been assigned for his lumbar spine disability.  Hence further consideration of TDIU is not warranted.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation for lumbar strain with degenerative changes in excess of 10 percent.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

An evaluation in excess of 10 percent for lumbar strain with degenerative changes is denied.

A separate 10 percent evaluation for radiculopathy of the left lower extremity is warranted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


